IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,709



                           EX PARTE MARK GREEN, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. D-1-DC-10-904077-B IN THE 299 TH JUDICIAL DISTRICT COURT
                       FROM TRAVIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

and sentenced to six years’ imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely file a notice of appeal. Trial counsel have provided affidavits indicating that they

believed that appellate counsel had already been appointed, and that they therefore did not believe

it was appropriate to file notice of appeal. Appointed appellate counsel has provided an affidavit
                                                                                                      2

stating that he erroneously believed that a motion for new trial had been filed in this case, and that

his notice of appeal was therefore timely filed. Applicant’s appeal was dismissed for want of

jurisdiction, because the notice of appeal was untimely.

        The trial court has determined that appellate counsel failed to file a timely notice of appeal.

We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. D-1-DC-10-904077-B from the 299th Judicial District Court of Travis

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: January 11, 2012
Do Not Publish